
	

114 HR 2080 PCS: To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving Clark Canyon Dam.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 392114th CONGRESS
		2d Session
		H. R. 2080
		IN THE SENATE OF THE UNITED STATES
		March 15, 2016Received; read twice and placed on the calendarAN ACT
		To reinstate and extend the deadline for commencement of construction of a hydroelectric project
			 involving Clark Canyon Dam.
	
	
 1.Extension of time for a Federal Energy Regulatory Commission project involving Clark Canyon DamNotwithstanding the time period described in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12429, the Federal Energy Regulatory Commission (referred to in this section as the Commission) shall, at the request of the licensee for the project, and after reasonable notice and in accordance with the procedures of the Commission under that section, reinstate the license and extend the time period during which the licensee is required to commence construction of project works for the 3-year period beginning on the date of enactment of this Act.
		
	Passed the House of Representatives March 14, 2016.Karen L. Haas,Clerk
	March 15, 2016Received; read twice and placed on the calendar
